Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


It is noted that instant application has been transferred to Examiner LI ZHENG for further examination.

DETAILED ACTION


Election/Restrictions

Applicant's election without traverse the species of a glutamine transporter such as ApGLNT1 or a GLNT protein expressed by a gene of accession number ACYPI001018 in the reply filed on 6/14/2022 is acknowledged (response, page 5).   
Applicants’ amendments to claims 1-3, 5, 15-17, 19 and 21 as well as cancellation of claims 20, 22-27 in the reply filed on 6/14/2022 are acknowledged (response, page 5).   
	As a result, claims 1-10, 13-19 and 21 as well as ApGLNT1 or a GLNT protein expressed by a gene of accession number ACYPI001018 are examined on the merits.
The requirement is deemed proper and is therefore made FINAL.




                  			 Improper Markush Grouping
Claims 1-10, 13-19 and 21 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	In claims 1, 3, 15, 17, 19 and 21, different genes listed encode distinct proteins with distinct functions.
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 15 and 19, the recitation “ApGLNT1 gene” seems to refer to a gene encoding Acyrthosiphon pisum glutamine transporter 1. However, there is no SEQ ID NO assigned to ApGLNT 1 gene. The sole designation of a nucleotide sequence by “ApGLNT1 gene” is arbitrary and creates ambiguity in the claims.  For example, the nucleotide sequence in this application could be designated by some other arbitrary means, or the assignment of said name could be arbitrarily changed to designate a different nucleotide sequence.  If either event occurs, one' s ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  Amendment of the claim to refer to a specific SEQ ID NO would obviate this rejection.

	Further, claims 3, 17 and 21 recite a GenBank accession number, ACYPI001018, without a sequence identifier. It is unclear what the sequence corresponding to ACYPI001018 is because the information relating to accession numbers changes. The metes and bounds are unclear.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, 17 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
claims 3, 17 and 21 failed to further limit claim 1 given that ApGLNT1 encoding the protein expressed by ACYPI001018.

	It is noted that since there is no sequence found in Sequence Listing that is ApGLNT1 gene, there is no meaningful sequence search could be performed.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

				Scope of Enablement

Claims 1-10, 13-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for decreasing expression of ApGLNT 1 by using dsRNA directly targeting ApGLNT 1 with the first strand that comprises at least 23 contiguous nucleotides of the gene and the second strand being the complement thereof, does not reasonably provide enablement for dsRNA targeting any other genes or dsRNA with any size.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The specification teaches that microinjection with dsRNA targeting ApGLNT1 gene had a drastic and significant reduction of ApGLNT1 gene expression (Fig. 3), resulted in increased aphid mortality (Fig. 14) as well as decreased Buchnera titers (Fig. 15).
However, instant claims read on dsRNA targeting any other genes resulting in decreasing the expression of ApGLNT 1 gene. It is well known in the art that genes can be regulated in many other ways that are not enabled by the specification.  For example, down-regulation of a gene can be achieved by down-regulating the positive regulators of the gene.  The positive transcriptional factors could be among those regulators. The specification failed to provide any guidance on the regulatory genes of ApGLNT1 gene. The only method taught by specification is using dsRNA directly targeting ApGLNT1 gene itself. 
Further, the specification does not enable dsRNA of any size. Thomas et al. (2001, The Plant Journal 25(4):417-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 23 nucleotides of complete identity, a size corresponding to that of small RNAs associated with PTGS in plant and RNAi in animals (abstract). Therefore, all of the DNA segments smaller than 23 nucleotides in instant claims are not enabled for silencing a target gene. 
Therefore, given the breadth of the claims; the lack of guidance and examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled for its full scope.

Conclusion

No claim is allowed.
The closest prior art is Price et al. (2014, PNAS 111:320-325) that teaches ApGLNT 1 functioning as the most active glutamine transporter in Acyrthosiphon pisum (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LI ZHENG/           Primary Examiner, Art Unit 1662